Title: John Adams to Abigail Adams, 4 September 1780
From: Adams, John
To: Adams, Abigail



My dear Portia
Amsterdam septr. 4. 1780

I have ordered the Things you desired for yourself and Mr. Tufts by Captain Edward Davis in the Brig Dolphin. They are very dear, as you will see. I insured them at 25 per Cent.
The French and Spaniards have at length, made a Hall as the saying is of 40 or 50 ships at once from the English. A few more such strokes will answer a very good End. But not make Peace. This will never be while the English have one soldier in the United States.
We are all well—thank Nabby for her Letter, and tell Master T. that I should have been obliged to him for one.
We are all Impatience to hear from North America and the W. Indies. Proportional good News from thence would make Us very happy.

I have been here three or four Weeks, and have spent my time very agreably here. I am very much pleased with Holland. It is a singular Country. It is like no other. It is all the Effect of Industry, and the Work of Art.
The Frugality, Industry, Cleanliness, &c. here, deserve the Imitation of my Countrymen. The Fruit of these Virtues has been immense Wealth, and great Prosperity. They are not Ambitious, and therefore happy. They are very sociable, however, in their peculiar Fashion.
Adieu, yours forever.
